542 F.2d 531
UNITED STATES of America, Appellee,v.Juan Guadalupe GALVAN, Appellant.
No. 73-3195.
United States Court of Appeals,Ninth Circuit.
July 28, 1976.

1
Appeal from the United States District Court for the Southern District of California.


2
Before CHAMBERS and GOODWIN, Circuit Judges, and CARR,* District Judge.


3
The order filed May 10, 1976, 9 Cir., 500 F.2d 1131, is withdrawn.


4
Appellee's petition for rehearing filed July 24, 1975, is allowed; the opinion filed July 15, 1974, is withdrawn; the suggestion for rehearing en banc is rejected; and the judgment of the district court is affirmed on the authority of United States v. Martinez-Fuerte et al., --- U.S. ----, 96 S.Ct. 3074, 49 L.Ed.2d ---- (1976).



*
 The Honorable Charles H. Carr, United States District Judge for the Central District of California, sitting by designation at the time of argument; died March 14, 1976